Colt, J.
The contract to cut brush was entire, and nothing was due thereon until its completion. The order was therefore prospective, because, when given, the work had not been finished. It is incapable of any other construction, without defeating its purpose. And as repeatedly held, its effect was to assign to Taft all the money that should be earned under the existing contract. Lannan v. Smith, 7 Gray, 150. Macomber v. Doane, 2 Allen, 541. The rights of Taft under this assignment, after notice, could not be defeated by a payment and discharge from the assignor. Exceptions overruled.